Citation Nr: 0413511	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  04-04 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1943 to December 1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.

This case has been advanced on the Board's docket, in 
accordance with 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  The veteran has the maximum schedular rating for his 
service-connected tinnitus.

2.  The veteran has not alleged that his tinnitus has caused 
marked interference with employment or that it has 
necessitated periods of hospitalization.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the veteran's bilateral tinnitus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.87, Diagnostic Code (DC) 6260 (effective prior to and 
as amended from June 13, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Facts and Analysis

The veteran seeks a rating in excess of 10 percent for 
bilateral tinnitus.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2003).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  Although the recorded history of a 
disability is for consideration in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
see Francisco v. Brown, 7 Vet. App. 55 (1994).  

In February 2003, when the RO received the veteran's claim of 
entitlement to a rating in excess of 10 percent for tinnitus, 
that disorder was rated in accordance with 38 C.F.R. § 4.87, 
DC 6260.  Then, as now, ten percent was the maximum schedular 
evaluation permitted by law for that disability.  In such 
cases, the Board must consider the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's tinnitus.  The evidence, however, does not show 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards in rating 
tinnitus.  38 C.F.R. § 3.321(b)(1) (2003).  Rather, the 
record shows that the manifestations of the veteran's 
tinnitus are those contemplated by the regular schedular 
standards.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent competent evidence to the contrary, 
the Board finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 

The primary thrust of the veteran's contentions is that he 
should have separate 10 percent ratings for tinnitus in each 
ear and that such ratings should then be combined under 
38 C.F.R. § 4.25(b) (2003).  

Effective June 13, 2003, VA issued regulations which stated 
that only a single evaluation was warranted for tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head.  68 Fed. Reg. 25,822 (May 14, 2003) (codified as 
amended at 38 C.F.R. § 4.87, DC 6260, Note 2).  It was noted 
that the degree to which tinnitus impaired the veteran's 
earning capacity was the same regardless of how the tinnitus 
was perceived.  To rate each ear separately for that single 
disability would, therefore, have violated the prohibition on 
pyramiding, i.e., the evaluation of the same disability under 
various diagnoses.  38 CFR § 4.14.  It would have also have 
violated the principle that a single disease entity was to be 
given a single rating.  38 C.F.R. § 4.25(b).  

The veteran acknowledges the regulatory changes, however, he 
contends that since the new regulations were issued during 
the pendency of his appeal, both sets of regulations should 
be considered.  He maintains that the regulations which are 
more favorable to him should be applied to his claim.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this regard, 
he notes that prior to June 13, 2003, there was no official 
VA policy in effect which permitted only a single evaluation 
for tinnitus.  Therefore, he maintains that under those 
criteria, a separate 10 percent schedular rating is warranted 
for tinnitus in each ear.  

The veteran's contentions notwithstanding, a recent opinion 
of the VA General Counsel supports the assignment of a single 
disability rating for tinnitus both before and after June 13, 
2003.  VAOPGCPREC 2-2003.  By law, precedent opinions of the 
General Counsel are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002).  

The General Counsel noted the changes to the rating schedule 
did no more than codify a standard practice of VA and held 
that separate ratings for tinnitus for each ear could not be 
assigned under DC 6260 or any other DC.  Indeed, the General 
Counsel noted that neither the prior regulations nor the 
amended regulations contained any language suggesting that a 
separate rating could be awarded for tinnitus in each ear.  
Rather, the General Counsel cited regulations, which 
essentially assigned a single 10 percent rating for tinnitus.  
For example, 38 C.F.R. § 4.124a, DC 8046, provided that, for 
purposes of rating cerebral arteriosclerosis, "[p]urely 
subjective complaints such as headache, dizziness, tinnitus, 
insomnia and irritability . . . will be rated 10 percent and 
no more under diagnostic code 9305."  In such cases, the 
condition of tinnitus was taken into account as a rating 
factor which may give rise to a maximum 10% disability rating 
without regard to whether the condition is unilateral or 
bilateral in nature.  

Similarly, although the General Counsel noted that although 
the VA had provided separate ratings for "like organs" for 
specific disabilities, it did not assign such ratings for 
tinnitus.  See 38 C.F.R. § 4.87, DC 6207 (providing different 
ratings for the loss of one auricle and two auricles); 
38 C.F.R. § 4.115b, DC 7523 (providing different ratings for 
atrophy of one testis and both testes) and DC 7524 (providing 
different ratings for the removal of one testis and for the 
removal of both testes) and 38 C.F.R. § 4.116, DC 7626 
(providing different ratings for surgery on one breast and on 
both breasts).  The General Counsel stated that if separate 
ratings in the case of bilateral tinnitus were warranted, it 
would have been so provided.  

Finally, in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991), to the extent it conflicted with the precedents of 
the Supreme Court and the Federal Circuit.  In VAOPGCPREC 7-
2003, the General Counsel held that Karnas was inconsistent 
with Supreme Court and Federal Circuit precedent insofar as 
Karnas provides that, when a statute or regulation changes 
while a claim is pending before VA or a court, whichever 
version of the statute or regulation is most favorable to the 
claimant will govern unless the statute or regulation clearly 
specifies otherwise.  

The General Counsel held that the rule adopted in Karnas no 
longer applied in determining whether a new statute or 
regulation applied to a pending claim.  The General Counsel 
indicated that pursuant to Supreme Court and Federal Circuit 
precedent, when a new statute is enacted or a new regulation 
is issued while a claim is pending before VA, VA must first 
determine whether the statute or regulation identifies the 
types of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  
VAOPGCPREC 7-2003.  

As noted above, the regulatory changes to the rating schedule 
involve no substantive change and did no more than codify a 
standard practice of the VA, i.e. assigning one rating for 
tinnitus.  Therefore, it cannot be said that application of 
the changes would produce retroactive effects.  Accordingly, 
the new regulation is for application; and thus, separate 10 
percent ratings for tinnitus in each ear are not warranted.

II.  Duties to Notify and Assist

In arriving at this decision, the Board notes that VA has a 
statutory duty to assist the veteran in the development of 
his appeal.  (Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In so doing, VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In this case, however, the facts are not in dispute.  Rather, 
this case involves pure statutory interpretation.  Since the 
law, and not the facts, is dispositive of the issue, no 
amount of development would allow the veteran to prevail.  
Such development would serve no useful purpose and, 
therefore, need not be performed in meet VA's statutory duty 
to assist the veteran in the development of his appeal  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (enactment of 
the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.); 
see also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefits flowing to the 
veteran are to be avoided).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



